        Case 8-20-73301-reg             Doc 6     Filed 10/30/20    Entered 10/30/20 16:13:46




Rosen & Kantrow, PLLC
Proposed Counsel to Lucky Star-Deer Park, LLC
38 New Street
Huntington, New York 11743
631 423 8527
Fred S. Kantrow
Nico G. Pizzo
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X
In re:                                                             Chapter 11
                                                                   Case No.: 20-73301-reg
LUCKY STAR-DEER PARK, LLC,

                                    Debtor.
------------------------------------------------------------X


                         AFFIDAVIT PURSUANT TO LOCAL RULE 1007

STATE OF NEW YORK                   )
                                    ) ss.:
COUNTY OF SUFFOLK                   )

         Myint Kyaw a/k/a Jeffrey Wu, being duly sworn, deposes and states as follows:

         1.       I am the managing member of Lucky Star-Deer Park Mezz LLC which is the sole

member of Lucky Star-Deer Park, LLC, debtor (“Debtor”) in this Chapter 11 case, and as such I

have personal knowledge of the statements contained herein.

         2.       The Debtor is a New York Limited Liability Company with its corporate office

located at 133-38 Sanford Avenue, PHB, Flushing, New York 11355. The Debtor is a single asset

real estate entity.

         3.       Debtor filed a voluntary chapter 11 petition with this Court on October 30, 2020

(“Petition Date”).

         4.       The Debtor is the owner of the real property commonly known as 377 Carlls Path,

Deer Park, New York (the “Real Property”). The Real Property is comprised of an irregular-

shaped parcel of G Industrial zoned and D Residential zoned land containing approximately 23
      Case 8-20-73301-reg        Doc 6     Filed 10/30/20     Entered 10/30/20 16:13:46




acres. The site is currently improved with four (4) industrial buildings as well as leased vacant

land used by tenants to store trucks, automobiles, containers and building materials. The Real

Property has a land-to-building ratio of 5.50:1.00, which provides for good on-site parking,

trucking loading and on-site storage. The Real Property is comprised of six tax lots.

       5.      Upon information and belief, and based upon certain documents that have been

reviewed, 41-60 Main Street LLC (the “41-60 Lender”) is alleged to hold a first in priority

mortgage secured by an interest in the Real Property. That being said, a review of the land records

maintained by Suffolk County indicates that on or about January 16, 2019, 41-60 Lender is alleged

to have assigned its interest to Emigrant Realty Finance LLC. The Debtor reserves all of its rights

to challenge the validity of any mortgage allegedly held by 41-60 Lender. Jeffrey Wu and his non-

filing spouse, Ioc Heng Ip, a/k/a Veronica Wu, are also alleged to be guarantors of the obligations

due to 41-60 Lender.

       6.      On or about July 6, 2020, the Mortgagee commenced or transferred a foreclosure

action which may have originally been filed in Suffolk County, in the Supreme Court, Queens

County (Index No. 709292/2020) styled 41-60 Main Street LLC v. Flushing Landmark Realty

L.L.C., Victoria Towers Development Corp., Lucky Star-Deer Park LLC, Myint J. Kyaw, Ioc Heng

Ip, Board of Managers of Victoria Towers Condominium, et al. (the “41-60 Foreclosure Action”).

As a result of the Jeffrey Wu chapter 11 bankruptcy filing, the 41-60 Foreclosure Action has been

stayed. The pending foreclosure action is the impetus to the filing of the instant chapter 11

bankruptcy case.

       7.      This case was originally commenced under chapter 11 of Title 11 of the United

States Bankruptcy Code and no Trustee has been appointed. There has been no pre-petition

creditors’ committee. Annexed hereto as Exhibit “A” is a list of the 20 largest unsecured claims
       Case 8-20-73301-reg         Doc 6     Filed 10/30/20     Entered 10/30/20 16:13:46




excluding insiders, including the name, address and the amount of the claim, and an indication of

whether such claims are contingent, unliquidated, disputed or partially secured. Annexed hereto

as Exhibit “B” is a list of the secured creditors.

        8.      There are no stocks, debentures, or other securities of Debtor that are publicly held.

The Debtor is wholly owned and held by Lucky Star-Deer Park Mezz LLC also a chapter 11 Debtor

before this Court.

        9.      At the present time, there is no property in the possession of any custodian, public

officer, mortgagee, pledgee, assignee of rents, or secured creditor, or agents of any such entity.

Upon information and belief, and based upon a review of certain documents, the Debtor

understood that an independent director (the “Independent Director”) was appointed in connection

with a requirement placed upon the Debtor by the 41-60 Lender. Prior to the commencement of

the instant chapter 11 case, the Debtor, by and through its proposed counsel, contacted the

Independent Director, to both advise the Independent Director of the its intention to file a voluntary

petition pursuant to chapter 11 of the Bankruptcy Code, and, to the extent necessary, to obtain the

Independent Director’s consent. Moreover, the Debtor, by and through its proposed counsel,

discussed the intended filing with the 41-60 Lender’s counsel. The 41-60 Lender’s counsel

expressly provided its consent to the Debtor in connection with the planned filing.

        10.     The Debtor’s assets are located in Deer Park, New York. Currently, its books and

records are located at its corporate offices in Flushing, New York. The Debtor does not have any

assets outside the territorial limits of the United States.

        11.     Prior to the formation of Lucky Star-Deer Park Mezz LLC, Jeffrey Wu served as

the managing member of the Debtor. Accordingly, Jeffrey Wu has been the responsible party

since the formation of the Debtor.
       Case 8-20-73301-reg            Doc 6   Filed 10/30/20    Entered 10/30/20 16:13:46




        12.     The Debtor has no employees.

        13.     The Debtor estimates that rent revenue for the 30-day period following the

bankruptcy petition date will be approximately $77,500.

        14.     The Debtor estimates that operating expenses for the 30-day period following the

bankruptcy petition date will be approximately $52,000 and net operating income shall be

approximately $25,000. The Debtor notes that the pre-petition interest expense as to the secured

debt was in the approximate amount of $167,000. The Debtor does not make any admissions that

this is the amount that is required to be paid to the secured creditor(s) on a going forward basis and

reserves its rights in this regard.

                                                               S/Jeffrey Wu
                                                               Jeffrey Wu
Sworn to before me on this
29th day of October, 2020

S/Nico G. Pizzo
Nico G. Pizzo
Notary Public State of New York
Qualified in Suffolk County
No. 02PI6384544
Commission Exp. 12/17/2022
